[Cite as State v. Richardson, 2020-Ohio-50.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-18-1240

        Appellee                                   Trial Court No. CR0201802300

v.

Tyreece A. Richardson                              DECISION AND JUDGMENT

        Appellant                                  Decided: January 10, 2020

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Patricia Horner, for appellant.

                                               *****

        OSOWIK, J.

        {¶ 1} This is an appeal from an October 19, 2018 judgment of the Lucas County

Court of Common Pleas, finding appellant guilty pursuant to a negotiated plea agreement

on one count of failure to comply with an order or signal of a police officer, in violation

of R.C. 2921.331(B), a felony of the third degree, and one count of burglary, in violation
of R.C. 2911.12(B), as amended to a felony of the fourth degree. In addition, another

offense pending against appellant was dismissed as part of the plea agreement.

       {¶ 2} We note at the outset that the scope of this appeal is narrow, limited to the

change of plea proceedings. Specifically, this appeal centers upon a determination of

whether the trial court complied with Crim.R. 11(C) in the course of accepting

appellant’s change of plea. For the reasons set forth below, this court affirms the

judgment of the trial court.

       {¶ 3} Appellant, Tyreece Richardson, sets forth the following assignment of error:

              I. The plea was not entered into Knowingly or Voluntarily.

       {¶ 4} The following facts are relevant to this appeal. In the summer of 2016,

appellant was arrested in North Toledo after fleeing from a traffic stop, the legitimacy of

which is not in dispute. In a failed effort to evade capture, appellant led police on a

dangerous, high-speed chase during which appellant traveled at recklessly high rates of

speed and disregarded traffic control devices and laws.

       {¶ 5} At the time of these events, appellant was on active post release control in

connection to prior felony convictions. Appellant possesses a lengthy criminal history.

       {¶ 6} Appellant concedes that these events occurred when he was engaged in

efforts to acquire unlawful drugs for personal consumption. Appellant unconvincingly

attempts to mitigate his accountability for the crimes by conveying to the trial court, “I

wasn’t bothering nobody. I got a job. I go home. I do my drugs. I do my drugs at

home.”



2.
       {¶ 7} It is not persuasive that a dangerous, high-speed motor vehicle police chase

of appellant in a densely populated urban area did not “bother” anyone, in addition to the

lack of legal relevancy of such a position as it relates to criminal culpability.

       {¶ 8} Contrary to appellant’s unsupported assertions on appeal that the trial court

failed to properly inform appellant of his rights in connection to the change of plea so as

to ensure the plea to have been knowing, intelligent, and voluntary, the record reflects

that the trial court undertook exhaustive measures to address appellant’s questions, affirm

appellant’s understanding, and conform with Crim.R. 11 in the course of accepting the

negotiated change of plea.

       {¶ 9} Appellant was facing a maximum potential term of incarceration of 54

months. Appellant was sentenced to a total term of incarceration of 36 months,

discretionary post release control, and restitution. This appeal ensued.

       {¶ 10} In the sole assignment of error, appellant maintains that the trial court

failed to comply with the Crim.R. 11(C) requirements in the course of the change of plea

proceedings. This position is counter to the record of evidence.

       {¶ 11} Crim.R. 11(C)(2)(a)-(c) establishes that the acceptance of a plea in a felony

case requires the trial court to determine that the defendant is making the plea voluntarily,

understands the nature of the charges, the maximum penalties, understands the effect of

the plea, and understands all of the constitutional implications of the plea.

       {¶ 12} It is well-established that substantial compliance is the threshold of

sufficiency with respect to the non-constitutional requirements set forth in Crim.R.

11(C)(2)(a) and (b). As succinctly defined in State v. Veney, 120 Ohio St. 3d 176, 2008-

3.
Ohio-5200, 897 N.E.2d 621, the test for substantial compliance is whether, “[U]nder the

totality of the circumstances the defendant subjectively understands the implications of

his plea and the rights he is waving * * * To demonstrate prejudice in this context, the

defendant must show that the plea would not have otherwise been entered.” Veney at ¶

14-15.

         {¶ 13} In support of this appeal, appellant asserts without evidentiary support that,

“[I]t was or should have been evident to the trial court that appellant was unsure of and

did not fully understand what was taking place in court.” In support, appellant

unilaterally maintains that he, “[H]ad not been on his medication for his bipolar mental

health condition.” (Emphasis added).

         {¶ 14} For clarity, the record is devoid of any evidence that appellant has ever

been diagnosed with bipolar disorder, or that appellant has ever been prescribed

medications by a medical healthcare provider for the treatment of bipolar disorder.

         {¶ 15} As stated above, this appeal centers on the propriety of the change of plea.

Thus, our review focuses on the transcripts of the plea proceedings. The record reflects

that the trial court upheld the Crim.R. 11 conformity of the proceedings.

         {¶ 16} As the change of plea hearing began, appellant demanded to be provided

with the grand jury evidence presented against him. In an effort to ascertain appellant’s

concerns, the trial court inquired, “You’re asking for transcripts from the grand jury

about what evidence was presented to them to indict you?” Appellant responded, “Yes,

you got me indicted over there at common pleas.”



4.
       {¶ 17} In turn, the trial court thoroughly explained to appellant the need for

secrecy of grand jury proceedings and carefully explained that nothing in those

proceedings prejudiced appellant given that appellant was entitled to a public jury trial if

he so chose to proceed in that fashion.

       {¶ 18} The trial court next proceeded to advise appellant in response to appellant’s

concerns that he had not seen the dash cam video footage reflecting his crimes that the

arresting officer was prepared to testify that the officer directly observed appellant

driving the subject vehicle in the course of committing the underlying offenses.

       {¶ 19} The record shows that the trial court went to great lengths to accommodate

appellant’s questions and concerns. The trial court also made timely arrangements for

appellant to privately view the police video in the adjacent jury room with his counsel

prior to making any decision on how to proceed.

       {¶ 20} Appellant appeared to mistakenly discern legal relevance in his

unsupported claim that he could not be found guilty because, “I never knew how to drive.

I never knew how to drive. I get in the car right now, I’d crash. I would go to get me

some drugs, that’s -- I’m going to be honest. Really, I was intoxicated. I was going to

get me some drugs.” Again, the record reflects that the arresting officers directly

observed appellant driving the vehicle, in addition to the dash cam video evidence.

       {¶ 21} Ultimately, appellant was furnished an opportunity to review the dash cam

video and have detailed discussions with counsel regarding the considerable evidence of

appellant’s guilt that would be presented if the matter proceed to a jury trial.



5.
       {¶ 22} After extended discourse with the trial court, extended discourse with trial

counsel, ample opportunity to review all of the evidence implicating him, and further

considering the matter during a recess, appellant voluntarily elected to accept the above-

described plea agreement.

       {¶ 23} Upon inquiry from the trial court, appellant succinctly explained that he

was accepting the plea deal, “[B]ecause I don’t want to go to trial.” Appellant then

reviewed and executed the plea agreement paperwork, and affirmed that his signatures

were affixed to same.

       {¶ 24} The record reflects that the trial court methodically reviewed all Crim.R. 11

matters with appellant in the course of accepting the subject plea agreement. The record

reflects no evidence supportive of the notion that appellant’s plea was not knowingly,

intelligently, and voluntarily made.

       {¶ 25} The trial court affirmed on the record that appellant was clearheaded, not

under the influence of drugs, alcohol, or medication potentially compromising decision

making skills, was aware that he was currently on post release control for past offenses,

was aware that the state was not asking for imposition of the outstanding time, was aware

that he had unrelated pending municipal court cases, affirmed that he had adequate time

to discuss all matters with counsel and that counsel adequately answered all questions,

affirmed that he understood the effect of the guilty plea, understood the potential

maximum sentence, affirmed that he understood there was discretionary potential post

release control, affirmed that he understood the firearms ramifications, affirmed that he



6.
understood and specifically discussed all of the constitutional rights being waived, and

affirmed that he understood the nature of the charges and the associated penalties.

       {¶ 26} At the conclusion of the change of plea colloquy, the trial court then

affirmed that appellant had adequate time and opportunity to discuss the plea agreement

documentation with counsel prior to executing the plea bargain, affirmed that appellant

had no final questions, and affirmed that appellant was entering the plea voluntarily.

       {¶ 27} Based upon the foregoing, the trial court then concluded and summarized:

              Then the record shall reflect the defendant is making a knowing,

       intelligent and voluntary decision to waive his constitutional rights,

       withdraw his former not guilty pleas and tender a guilty plea * * * The

       court finds that the defendant has been informed of all applicable

       constitutional rights, orally and in writing; he understands the nature of the

       charges, the effect of the pleas and the possible penalties which could be

       imposed. Therefore, the court accepts his pleas and finds him guilty of

       those charges.

       {¶ 28} We find that the record demonstrates that appellant properly understood the

implications of the plea, the rights being waived, and failed to demonstrate any

deficiencies but for which the plea would not have been entered. The record reflects that

the respective substantial and strict Crim.R. 11(C)(2)(a)-(c) compliance standards were

met by the trial court in this case.




7.
       {¶ 29} On consideration whereof, we find appellant’s assignment of error not

well- taken. Accordingly, the judgment of the Lucas County Court of Common Pleas is

hereby affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R.

24.



                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.